DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bushing and rotary seal of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  in both claims it appears that the word –and- should be removed from the recitation of “comprising and at least one flow port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 6189618 to Beeman et al.
Regarding claims 1 and 9, Beeman discloses a system/apparatus for use with a tool string S to clean well casing in a downhole well operation, the system/apparatus comprising: an inner collar 20 comprising at least one flow port 26; and an outer collar 30 comprising at least one jet port 36 in fluid communication with the at least one flow port; wherein the inner collar couples with a section C of the tool string and the outer collar rotates about the inner collar in response to fluid flow through the tool string (figs. 1-3 and associated description).
Regarding claims 2 and 10, the system/apparatus of claims 1 and 9 wherein the inner collar further comprises an actionable sleeve 50, wherein the actionable sleeve is moveable from a first position (fig. 1) to a second position (fig. 2A) causing the at least one jet to be in fluid communication with the at least one flow port in response to the fluid flow through the tool string.
Regarding claims 3 and 11, the system/apparatus of claims 1 and 9 wherein the inner collar remains relatively stationary with respect to the rotation of the outer collar (col. 5, lines 25-33).
Regarding claims 4 and 12, the system/apparatus of claims 1 and 9 wherein the at least one jet port is angled in a way that a portion of force generated by the fluid flow through the jet ports induce rotation of the outer collar in the opposite direction of the fluid flow (fig. 2B; col. 5, lines 52-61).
Regarding claims 8 and 16, the system/apparatus of claims 1 and 9 further comprising at least one of: at least one bushing 44; at least one rotary seal 8/14/16/18; wherein the at least one bushing and the at least one rotary seal are in communication with the outer sleeve and the inner sleeve (figs. 1-2; col. 5, lines 6-12).
Regarding claim 17, Beeman discloses a method for use with a tool string S to clean well casing in a downhole well operation, the method comprising: pumping fluid down the tool string; activating a cleaning apparatus 10 coupled to the tool string, wherein the cleaning apparatus comprises: an inner collar 20 coupled with the tool string and comprising at least one flow port 26; and an outer collar 30 comprising at least one jet port 36 in fluid communication with the at least one flow port; wherein the outer collar rotates about the inner collar in response to fluid flow through the tool string (figs. 1-3 and associated description; claim 28).
Regarding claim 18, the method of claim 17 wherein the inner collar further comprises an actionable sleeve 50, wherein the actionable sleeve is moveable from a first position (fig. 1) to a second position (fig. 2A) causing the at least one jet to be in fluid communication with the at least one flow port in response to the fluid flow through the tool string.
Regarding claim 19, the method of claim 17 wherein the inner collar remains relatively stationary with respect to the rotation of the outer collar (col. 5, lines 25-33).
Regarding claim 20, the method of claim 17 wherein the at least one jet port is angled in a way that a portion of force generated by the fluid flow through the jet ports induce rotation of the outer collar in the opposite direction of the fluid flow (fig. 2B; col. 5, lines 52-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeman et al in view of US 5839511 to Williams.
Regarding claims 5-6 and 13-14, Beeman teaches the outer collar 30 from claims 1 and 9 above, but it is not specifically taught that the collar further comprises at least a wiper or brush made of flexible material.
Williams teaches a cleaning tool similar to that of Beeman, wherein an outer collar 52 comprises at least a wiper or brush 60 made of flexible material, such as wire (figs. 1 and 6; col. 3, lines 49-65).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a wiper/brush as taught by Williams on the outer collar of Beeman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a wiper/brush was a well-known material for cleaning the interior of a tubular as well as serving as a stabilizer as taught by Williams (col. 3, lines 13-16).
Regarding claims 7 and 15, wherein the at least one wiper/brush are attachable and detachable (fig. 6 of Williams).

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674